DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 18-20 objected to because of the following informalities:  the claims should read “non-transitory” medium.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more. The claim(s) recite(s) identifying one or more geological features in the subterranean volume which based on the specification is directed to mathematical relationships and calculations. This judicial exception is not integrated into a practical application because “one or more processors; and a memory system including one or more non-transitory computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations”, “wherein the geological data processing tool comprises artificial intelligence, and wherein the geological data processing tool is generated by a geological processing tool provider;”, “training the 
Further, “receiving a geological data processing tool at a client system” and “obtaining training data for the geological data processing tool, wherein the training data comprises a plurality of labels;” are data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception alone or in combination because they are believed to fall under MPEP 2106.05(g) and MPEP 2106.05(h). 
Dependent claims 2-8, 10-16, and 18-20 fail to apply it to a practical application or add significantly more for similar reasons to those cited above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2, 5, 7-10, 13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stundner (US 8,380,642).
In claim 1, Stundner discloses a method for processing geological data (Fig. 4), the method comprising: receiving a geological data processing tool at a client system (Column 10 Lines 1-20, Fig. 5, 280, 282 also Column 21 line 3 and line 55 “well injectivity”, “neighboring wells”), wherein the geological data processing tool comprises artificial intelligence (Column 2 Lines 55-65), and wherein the geological data processing tool is generated by a geological processing tool provider (Fig. 5 282, 286, 284); obtaining training data for the geological data processing tool, wherein the training data comprises a plurality of labels (Column 4 Lines 1-5); training the geological data processing tool based on the training data (Column 4 Lines 1-20); receiving data representing a physical, subterranean volume (Column 21 line 3 and line 55 “well injectivity”, “boring wells”); identifying one or more geological features in the subterranean volume by using the geological data processing tool after training the geological data processing tool (Column 16 Lines 14-25); and modifying, using the client system, one or more parameters of the geological data processing tool, or one or more labels of the plurality of labels (Column 16 Lines 14-40 “modify one or more cluster assignments”).
In claim 2, Stundner further discloses wherein the training data is protected from exposure to a provider system from which the geological processing tool is received (Column 15 Lines 34-54 examiner considers the unsupervised machine learning algorithm that is reviewed by experts to be “protected” from the provider system).

In claim 7, Stundner further discloses, wherein receiving the training data comprises obtaining the training data from a database accessible to the geological tool provider (Fig. 8, 430, 438 440).
In claim 8, Stundner further discloses, wherein receiving the training data comprises receiving the training data from the client system (Fig. 8, 444), and wherein the geological processing tool is not accessible to the geological processing tool provider after being trained (Fig. 8, 410, 412, 416, 425).
In claim 9, Stundner discloses one or more processors (Fig. 18, 702); and a memory system including one or more non-transitory computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations (Fig. 18 704), the operations comprising: receiving a geological data processing tool at a client system (Column 10 Lines 1-20, Fig. 5, 280, 282 also Column 21 line 3 and line 55 “well injectivity”, “neighboring wells”), wherein the geological data processing tool comprises artificial intelligence (Column 2 Lines 55-65), and wherein the geological data processing tool is generated by a geological processing tool provider (Fig. 5 282, 286, 284); obtaining training data for the geological data processing tool, wherein the training data comprises a plurality of labels (Column 4 Lines 1-5); training the geological data processing tool based on the training 
In claim 10, Stundner further discloses wherein the training data is protected from exposure to a provider system from which the geological processing tool is received (Column 15 Lines 34-54 examiner considers the unsupervised machine learning algorithm that is reviewed by experts to be “protected” from the provider system).
In claim 13, Stundner further discloses wherein training the geological data processing tool comprises receiving an identification of one or more geological features in one or more images of the training data (Column 16 Lines 1-16), wherein the plurality of labels are extensible by the client system (Column 16 Lines 1-16 “user might correct”).
In claim 15, Stundner further discloses, wherein receiving the training data comprises obtaining the training data from a database accessible to the geological tool provider (Fig. 8, 430, 438 440).
In claim 16, Stundner further discloses, wherein receiving the training data comprises receiving the training data from the client system (Fig. 8, 444), and wherein the geological processing tool is not accessible to the geological processing tool provider after being trained (Fig. 8, 410, 412, 416, 425).

In claim 18, Stundner further discloses wherein the training data is protected from exposure to a provider system from which the geological processing tool is received (Column 15 Lines 34-54 examiner considers the unsupervised machine learning algorithm that is reviewed by experts to be “protected” from the provider system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stundner in view of Anigbogu US 6021198
In claim 3, Stundner discloses all of claim 2. Stundner further discloses wherein the client system comprises a remote server accessible over the internet (Fig. 9 web server).
Stundner does not explicitly disclose wherein the training data is held in an encrypted database accessible by the remote server and not accessible to the provider system.
Anigbogu teaches in an encrypted database accessible by the remote server and writes the data to a different remote file transfer server (Column 14 Lines 45-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the training data is held in an encrypted database accessible by the remote server and not accessible to the provider system based on the teachings of Anigbogu in the method of Stundner in order to keep the original data available to share (Column 14 Lines 45-60).

Stundner does not explicitly disclose wherein the training data is held in an encrypted database accessible by the remote server and not accessible to the provider system.
Anigbogu teaches in an encrypted database accessible by the remote server and writes the data to a different remote file transfer server (Column 14 Lines 45-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the training data is held in an encrypted database accessible by the remote server and not accessible to the provider system based on the teachings of Anigbogu in the method of Stundner in order to keep the original data available to share (Column 14 Lines 45-60).
In claim 19, Stundner discloses all of claim 10. Stundner further discloses wherein the client system comprises a remote server accessible over the internet (Fig. 9 web server).
Stundner does not explicitly disclose wherein the training data is held in an encrypted database accessible by the remote server and not accessible to the provider system.
Anigbogu teaches in an encrypted database accessible by the remote server and writes the data to a different remote file transfer server (Column 14 Lines 45-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the training data is held in an encrypted database .

Claim 4, 6, 12, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stundner in view of Ige US 9057256.
In claim 4, Stundner does not explicitly disclose wherein the artificial intelligence comprises a convolutional neural network, a support vector machine, or both.
Ige teaches wherein the artificial intelligence comprises a convolutional neural network, a support vector machine, or both (Column 11 Lines 30-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the artificial intelligence comprises a convolutional neural network, a support vector machine, or both as taught by Ige in the method of Stundner for the inherent benefits that come with using support vector machine A.I.
In claim 6, Stundner does not explicitly disclose wherein the one or more geological features comprise at least one of horizons, layer interfaces, geobodies, faults, sand channels, gas chimneys, pipelines, boreholes, well top markers, or pore pressure.
Ige teaches the one or more geological features comprise at least one of horizons, layer interfaces, geobodies, faults, sand channels, gas chimneys, pipelines, boreholes, well top markers, or pore pressure (Column 4 Line 50 “borehole” Column 26 Line 5 “ground faults”, Column 20 Line 37 “pipeline”).

In claim 12, Stundner does not explicitly disclose wherein the artificial intelligence comprises a convolutional neural network, a support vector machine, or both.
Ige teaches wherein the artificial intelligence comprises a convolutional neural network, a support vector machine, or both (Column 11 Lines 30-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the artificial intelligence comprises a convolutional neural network, a support vector machine, or both as taught by Ige in the method of Stundner for the inherent benefits that come with using support vector machine A.I.
In claim 14, Stundner does not explicitly disclose wherein the one or more geological features comprise at least one of horizons, layer interfaces, geobodies, faults, sand channels, gas chimneys, pipelines, boreholes, well top markers, or pore pressure.
Ige teaches the one or more geological features comprise at least one of horizons, layer interfaces, geobodies, faults, sand channels, gas chimneys, pipelines, boreholes, well top markers, or pore pressure (Column 4 Line 50 “borehole” Column 26 Line 5 “ground faults”, Column 20 Line 37 “pipeline”).

In claim 20, Stundner does not explicitly disclose wherein the artificial intelligence comprises a convolutional neural network, a support vector machine, or both.
Ige teaches wherein the artificial intelligence comprises a convolutional neural network, a support vector machine, or both (Column 11 Lines 30-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the artificial intelligence comprises a convolutional neural network, a support vector machine, or both as taught by Ige in the method of Stundner for the inherent benefits that come with using support vector machine A.I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.J.B/Examiner, Art Unit 2865                                                                                                                                                                                             

/LINA M CORDERO/Primary Examiner, Art Unit 2857